Citation Nr: 1438156	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine fusion disability.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ellen M. Donati, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 2001 to June 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from November 2008 and April 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2011 Travel Board hearing before a Veterans Law Judge who has since retired.  The Veteran provided additional testimony at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of TDIU has been raised during the adjudicatory process of the underlying disability.  As such, and for the reasons set forth in the Remand section of this decision, TSIU it is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a higher initial disability rating for the lumbar spine fusion disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current left shoulder disability is related to active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a left shoulder disability is granted.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, service treatment records show that the Veteran first complained of multiple subluxations of the left shoulder with heavy exertion in July 2005 following an injury to the shoulder two to three weeks prior while wrestling with his brother.  He was diagnosed with subjective complaints of instability to the left shoulder and was referred for physical therapy.  

In February 2006, while still in active service, the Veteran was involved in a motor vehicle accident and reported that he felt his left shoulder "pop out and pop back in."  He was diagnosed with shoulder subluxation, given a sling, and referred for physical therapy.  

In February 2007, the Veteran complained of recurrent dislocation of the left shoulder for the past eighteen months, with increased frequency over the prior two weeks.  He was again referred for physical therapy.  

At his September 2007 separation examination, the Veteran reported a history of chronic shoulder pain and dislocation.  He rated his shoulder pain at a level of 7 out of 10 in severity, and stated that it recently "popped" again the prior Saturday, accompanied by a sharp and tender sensation.  On physical examination, there was no swelling, but passive motion was abnormal with pain at 90 degrees of abduction.  An x-ray study was normal.  He was diagnosed with "repeated" dislocations of the left shoulder.     

Following separation from service, the Veteran was afforded a VA examination in October 2008.  He reported that, since the motor vehicle accident during active service, he experienced shoulder pain at a level of 8 out of 10, as well as difficulty lifting objects greater than 10 pounds and pain with use of the left arm.  Physical examination was essentially normal, and the VA examiner assessed mild asymptomatic anterior shoulder instability due to a previous dislocation.  The examiner did not provide a nexus opinion.  

In November 2011, a private orthopedic surgeon authored an Independent Medical Evaluation in which he opined that the Veteran had impairment of 20 percent of the left upper extremity due to recurrent episodes of dislocation with guarding of movement of the shoulder.  Moreover, the doctor opined that the degenerative fraying of the labrum in the left shoulder was caused by recurrent dislocations, and that it is more likely than not that the current shoulder impairment is the result of the motor vehicle accident that occurred in February 2006 as well as the chronic left shoulder problems during active service.  The doctor stated that he reviewed the Veteran's claims file, including his service treatment records, in the course of conducting the evaluation, and his report cites to specific records reviewed.  There are no contrary medical opinions of record.  

In light of the documented in-service left shoulder problems, competent and credible statements of the Veteran regarding unremitting shoulder problems since active service, and the favorable nexus opinion of the private orthopedic surgeon, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current left shoulder disability is related to active service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a left shoulder disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a left shoulder disability is granted.  


REMAND

Service connection for a lumbar spine fusion disability was granted in the November 2008 rating decision that is the subject of this appeal.  An initial 20 percent disability rating was assigned.  

The Veteran contends that he is entitled to a higher initial disability rating based on symptoms including inability to walk very far, inability to bend due to back pain, and the effects of the back disability on his activities of daily living, which include inability to wear tennis shoes or dress by himself and difficulty showering.  

He was afforded a VA examination in October 2008.  However, at the August 2011 Board hearing, he testified that he began receiving Social Security Disability (SSD) benefits at least in part due to his back disability.  Neither the Social Security Administration's (SSA) determination nor the records on which the determination was based are associated with the claims file.  The Board finds that a remand is necessary to request the SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

In addition, as noted above, the Veteran submitted a November 2011 Independent Medical Evaluation authored by a private orthopedic surgeon.  In the report, the doctor noted "significant loss of motion in flexion, extension, and right and left bending" of the lumbar spine, and further stated that the Veteran had 40 percent impairment of the lumbar spine using VA's schedule for rating disabilities.  However, he did not provide the measurements of range of motion testing that he used to support his conclusion.  In light of the indication that the Veteran's range of motion may have worsened since the last VA examination in October 2008 and may meet the next-higher rating criteria, the Board finds that a new VA examination is necessary to determine the current severity of the lumbar spine fusion disability.  Any updated private and VA treatment records should be obtained and reviewed in conjunction with the examination.  

The Board notes that the Court of Appeals for Veterans Claims (CAVC) held when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part  and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the Veteran asserts receipt of SSA disability benefits due to his service-connected low back disability.  As such, the issue of TDIU is intertwined with the increased rating issue on appeal.

Accordingly, the issues of entitlement to a higher initial disability rating for the lumbar spine fusion disability and TDIU are REMANDED for the following action:

1.  Request copies of any outstanding VA medical records from the Memphis VA Medical Center, particularly for treatment rendered since January 2014.

2.  Contact the Veteran to determine if there are any outstanding private medical treatment records relevant to his claims and, if so, obtain the appropriate release forms and request and associate the records with the claims file.  The Board notes that the Veteran submitted several VA 21-4142 Authorization for Release of Information forms in July 2014 that are associated with his virtual claims file.  All attempts to procure the records should be documented in the file.  If any records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his attorney should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  All attempts to procure the records should be documented in the file.  If the records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his attorney should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.

4.  After the above development has been completed, afford the Veteran a VA examination with an appropriate examiner in order to determine the severity of his service-connected lumbar spine fusion disability.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  The Veteran's claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  In addition to providing range of motion measurements using a goniometer, the examiner should comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups and after repetition.  If the VA examiner concludes that an opinion regarding additional functional limitations due to pain, weakness, excess fatigability, and additional disability during flare-ups and/or supporting rationale for such opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative, to include whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or due to some other limitation.  In addition, the examiner should specifically comment on whether the Veteran's lumbar spine fusion disability has rendered him unable to secure or maintain gainful employment. 

5.  When the development requested has been completed, the claim for a higher initial disability rating for the lumbar spine fusion disability should again be reviewed.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.

6.  The RO should also consider the issue of entitlement to a TDIU; if the benefits sought cannot be granted, the RO should issue a Statement of the Case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.       

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


